Citation Nr: 1725948	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-20 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a respiratory disability, to include as due to asthma.

2.  Entitlement to service connection for a respiratory disability, to include as due to asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to December 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In an unappealed March 2002 rating decision, the RO denied service connection for a respiratory disability, to include as due to asthma, because the evidence failed to demonstrate that the Veteran suffered from a respiratory disability that had its onset during or was related to the Veteran's service.  

2.  Evidence received since the March 2002 rating decision includes information that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The evidence establishes that the Veteran incurred a respiratory disability as a result of his service.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision that denied service connection for a respiratory disability, to include as due to asthma, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received after the March 2002 rating decision is new and material to reopen a claim of entitlement to service connection for a respiratory disability, to include as due to asthma.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 3.303.
3.  The criteria for entitlement to service connection for a respiratory disability, to include as due to asthma, have been met.  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is required to determine whether new and material evidence has been received before it can reopen a claim.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, VA shall reopen and review an adjudicated claim when a veteran submits new and material evidence that raises a reasonable possibility of substantiating the adjudicated claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the veteran's claim.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Service connection for a respiratory disability, to include as due to asthma, was denied in a March 2002 rating decision because the evidence of record failed to demonstrate that the diagnosed disorder was directly related to the Veteran's service.  The Veteran did not file a substantive appeal (VA Form 9) within sixty days of an August 2002 Statement of the Case, and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

New evidence submitted after to the March 2002 rating decision includes private treatment records, VA treatment records, and a May 2017 medical opinion letter provided by the Veterans Health Administration (VHA).  The Board finds that the new evidence received since the March 2002 rating decision is material, and that this new and material evidence is sufficient to reopen the previously denied claim of entitlement to service connection for a respiratory disability, to include as due to asthma.  See 38 C.F.R. § 3.156.

The evidence of record, including the May 2017 medial opinion letter provided by the VHA, indicates that the Veteran suffers from a respiratory disability as a result of his service.  Service connection for this disability is warranted.  See 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (setting forth criteria for direct service connection).


ORDER

The request to reopen the previously denied claim of entitlement to service connection for a respiratory disability, to include as due to asthma, is granted.

Service connection is granted for a respiratory disability, to include as due to asthma.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


